UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1081


OSCAR ARMANDO UMANA-HERNANDES,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 23, 2013                  Decided:   August 23, 2013


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Spring,
Maryland, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Linda S. Wernery, Assistant Director, Gregory
M. Kelch, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Oscar Armando Umana-Hernandes, a native and citizen of

El Salvador, petitions for review of an order of the Board of

Immigration       Appeals          (“Board”)        denying       his     application       for

temporary protected status (“TPS”).                     We have thoroughly reviewed

the record and Umana-Hernandes’ challenges to 8 C.F.R. § 1244.1

(2013) (defining felony for purposes of TPS eligibility) and

find     them    without         merit.        Applying          the    two-step     analysis

prescribed      by       the    Supreme     Court     in    Chevron      U.S.A.,     Inc.    v.

Natural    Res.          Def.    Council,      Inc.,       467    U.S.    837    (1984),    we

conclude that the agency’s promulgation of the regulation was

based      on        a      reasonable         interpretation             of     8     U.S.C.

§ 1254a(c)(2)(B)(i) (2006) and was not arbitrary, capricious, or

manifestly contrary to the statute.                         See Chevron, 467 U.S. at

844 (providing that a regulation promulgated to fill a gap left,

implicitly      or       explicitly,      by    Congress         is    “given    controlling

weight    unless          [it    is]   arbitrary,          capricious,      or     manifestly

contrary to the statute”); Suisa v. Holder, 609 F.3d 314, 319

(4th Cir. 2010) (same).

               Accordingly, we deny the petition for review for the

reasons stated by the Board.                        In re: Umana-Hernandes (B.I.A.

Dec. 27, 2012).                 We dispense with oral argument because the

facts    and    legal       contentions        are    adequately         presented    in    the



                                                2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                         PETITION DENIED




                                    3